   Case 2:19-cv-01207-JCM-BNW Document 9 Filed 09/03/19 Page 1 of 2


NICHOLAS G. VASKOV
City Attorney
Nevada State Bar No. 8298
BRANDON P. KEMBLE
Assistant City Attorney
Nevada Bar No. 11175
240 Water Street, MSC 144
Henderson, NV 89015
(702) 267-1200 Telephone
(702) 267-1201 Facsimile
brandon.kemble@cityofhenderson.com

Attorney for Defendants
CITY OF HENDERSON, K. LAPEER,
K. LIPPISCH and W. NICHOLS

                              UNITED STATES DISTRICT COURT

                                       DISTRICT OF NEVADA

 JEFFREY ALAN JAMES, an individual and                      CASE NO.: 2:19-cv-01207-JCM-BNW
 resident of Nevada,

                          Plaintiff,                     STIPULATION AND ORDER TO
                                                         EXTEND DEADLINE TO FILE
   v.                                                    RESPONSE TO MOTION TO
                                                         DISMISS [ECF No. 5]
   CITY OF HENDERSON, a municipal
   corporation, DETECTIVE K. LAPEER (#1446),             (Second Request)
   DETECTIVE K. LIPPISCH (#1710),
   DETECTIVE W. NICHOLS (#1242), and
   Defendant DOE OFFICERS I-X, inclusive,

                          Defendants.

        Counsel for Defendants, Brandon P. Kemble, Assistant City Attorney for the Henderson City

Attorney’s Office, and counsel for Plaintiff, Melanie A. Hill of Melanie Hill Law PLLC, respectfully

submit the following stipulation and order to extend the deadline for Plaintiff to file his opposition

to the Defendants City of Henderson, Detective K. LaPeer, Detective K. Lippisch, and Detective W.

Nichols’ Motion to Dismiss [ECF No. 5] filed on July 18, 2019. The parties previously stipulated

to an extension of the original deadline of August 1, 2019 to September 3, 2019 [ECF No. 8].

Plaintiff’s counsel had difficulty speaking to her client who is incarcerated in a facility that has been


                                                    1
   Case 2:19-cv-01207-JCM-BNW Document 9 Filed 09/03/19 Page 2 of 2


on repeated lockdowns. That difficulty continued during the 30-day extension and Plaintiff now

indicates that he is looking for new counsel. As a result, the parties agree to extend the deadline for

Plaintiff to file his opposition to Defendants’ Motion to Dismiss for an additional 45 days, to October

18, 2019.

       IT IS HEREBY STIPULATED AND AGREED between the parties that the deadline for

Plaintiff to file his opposition to the Defendants Motion to Dismiss [ECF No 5] be extended 45 days

from its current deadline of September 3, 2019 to October 18, 2019.

       DATED this 3rd day of September, 2019.

       CITY OF HENDERSON                                      MELANIE HILL LAW PLLC

By:    /s/ Brandon P. Kemble                                  By:    /s/ Melanie A. Hill
       Brandon P. Kemble                                             Melanie A. Hill, Esq.
       Assistant City Attorney                                       Nevada Bar No. 8796
       Nevada Bar No. 11175                                          520 S. 7th Street, Suite A
       240 Water St., MSC 144                                        Las Vegas, NV 89101
       Henderson, NV 89015                                           Telephone: (702) 362-8500
       Telephone: (702) 267-1200                                     Melanie@MelanieHillLaw.com
       Brandon.Kemble@cityofhenderson.com

       Attorneys for Defendants                                      Attorneys for Plaintiff
       City of Henderson, Detective K. LaPeer,                       Jeffrey Alan James
       Detective K. Lippisch and Detective W. Nichols




       IT IS SO ORDERED.

       Dated this
             Septemberday
                       4, of September, 2019.
                          2019.




                                                       JAMES C. MAHAN
                                                       UNITED STATES DISTRICT JUDGE




                                                   2
